17‐1290 
Lehman XS Trust v. Greenpoint Mortgage Funding, Inc. 

                                             
                      UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                                    ______________ 
                                             
                                   August Term 2017 
                                             
             (Argued: April 17, 2018          Decided: February 6, 2019) 
                                             
                                     Docket 17‐1290 
                                             
     LEHMAN XS TRUST, SERIES 2006‐GP2, (LXS 2006‐GP2), by U.S. BANK 
   NATIONAL ASSOCIATION, solely in its capacity as Trustee, LEHMAN XS 
     TRUST, SERIES 2006‐GP3, (LXS 2006‐GP3), by U.S. BANK NATIONAL 
  ASSOCIATION, solely in its capacity as Trustee, LEHMAN XS TRUST, SERIES 
 2006‐GP4, (LXS 2006‐GP4), by U.S. BANK NATIONAL ASSOCIATION, solely in 
                                its capacity as Trustee, 
                                             
                                                                    Plaintiffs‐Appellants, 
                                                                                             
                                           v. 
                                             
                  GREENPOINT MORTGAGE FUNDING, INC., 
                                             
                                                                     Defendant‐Appellee.* 
                                    ______________ 
 
Before: 
                  WESLEY, CHIN, AND CARNEY, Circuit Judges. 
 
      Plaintiff  U.S.  Bank  National  Association  (“U.S.  Bank”)  appeals  from  a 
judgment entered in the United States District Court for the Southern District of 
New York (Carter, J.) dismissing its second amended consolidated complaint as 
untimely.  U.S.  Bank  argues,  among  other  things,  that  the  district  court  erred  in 

 The Clerk of the Court is respectfully directed to amend the official caption as noted 
*

above.  
dismissing  its  complaint  because  (1) its  claim  for  indemnification  under  the 
contract in dispute is independent of its claim for breach of that contract, and the 
former  claim  therefore  was  timely  filed  in  federal  court;  and  (2) its  claim  for 
indemnification based on separate contracts executed at a later date relates back 
to the original state‐court filing under Federal Rule of Civil Procedure 15(c). We 
disagree. AFFIRMED. 
                                  _________________ 

              HECTOR  TORRES  (David  J.  Abrams,  David  J.  Mark,  on  the  brief), 
                  Kasowitz  Benson  Torres  LLP,  New  York,  NY,  for  Plaintiffs‐
                  Appellants. 

              THEODORE  R.  SNYDER  (James  A.  Murphy,  New  York,  NY; 
                  Cameron S. Matheson, Glen Allen, VA, on the brief), Murphy & 
                  McGonigle, P.C., for Defendant‐Appellee. 

                                     _________________ 

WESLEY, Circuit Judge: 

       This  appeal  is  the  most  recent  chapter  in  the  ongoing  saga  of  the  last 

decade’s  housing  finance  crisis.  At  the  core  of  the  appeal  are  three  trusts  (the 

“Trusts”)  composed  of  residential  mortgage‐backed  securities  that  Defendant‐

Appellee  GreenPoint  Mortgage  Funding,  Inc.  (“GreenPoint”)  sold  in  2006  to 

Lehman  Brothers  Holding,  Inc.,  and  Lehman  Brothers  Bank,  FSB  (collectively, 

“Lehman”), with Plaintiff‐Appellant U.S. Bank acting as Trustee. Six years after 

the  sale,  in  2012,  a  forensic  review  of  the  Trusts  revealed  that  nearly  all  of  the 


                                                  
                                                  
                                                  
                                                2 
                                                  
                                                  
sample  mortgages  GreenPoint  sold  to  Lehman  were  in  breach  of  the 

representations and warranties (“R & Ws”) GreenPoint made in its Flow Mortgage 

Loan Purchase and Warranties Agreements (“MLPAs”) with Lehman.  

       GreenPoint failed to cure or repurchase the loans within the contractual time 

frames.  As  a  result,  the  Federal  Housing  Finance  Agency  (“FHFA”)—acting  on 

behalf  of  U.S.  Bank  as  Trustee  and  as  conservator  for  the  Federal  Home  Loan 

Mortgage Corporation (“Freddie Mac”),1 which in turn was the beneficial owner 

of some of the certificates issued by the Trusts—filed summonses with notice in 

New York Supreme Court.2 

       GreenPoint removed the actions to federal court, at which point the FHFA 

dropped  out  of  the  litigation  and  U.S.  Bank  as  Trustee  filed  an  amended  and 




  On  September  6,  2008,  Freddie  Mac  was  placed  into  conservatorship  by  the  FHFA 
1

pursuant to 12 U.S.C. § 4617.
2  In  the  New  York  courts,  a  plaintiff  commences  an  action  “by  filing  a  summons  and 
complaint or summons with notice.” N.Y. C.P.L.R. § 304(a). A party may elect to file a 
summons with notice if the party is not prepared to serve the complaint; in that case, the 
summons must put the defendant on  notice of  “the  nature of  the  action and the relief 
sought,”  as  well  as  “the  sum  of  money  for  which  judgment  may  be  taken  in  case  of 
default.” Id. § 305(b). 
                                                  
                                                  
                                                  
                                                3 
                                                  
                                                  
consolidated  complaint.3  After  discovery  and  the  filing  of  a  second  amended 

consolidated  complaint,  GreenPoint  moved  for  summary  judgment  as  to  three 

counts of this complaint, and to dismiss as to the fourth count, arguing, among 

other things, that the claims were barred by New York’s statute of limitations.  

       The district court concluded, for various reasons discussed in this opinion, 

that none of U.S. Bank’s claims was timely. The issue before this Court is whether 

any  of  U.S  Bank’s  claims  survive  GreenPoint’s  motions  for  summary  judgment 

and dismissal. We affirm the district court’s conclusion that none does. 

                                       BACKGROUND 

       I.      Factual Background 

       In 2006, Lehman, not a party to this appeal, purchased aggregated pools of 

residential home mortgages from GreenPoint.4 The sales were governed by two 



3  The  FHFA  ceased  prosecuting  its  claims  in  this  case  because  of  a  “no  action”  clause 
contained  in  the  Trust  Agreements.  A  “no  action”  clause  bars  “individual  certificate 
holders from bringing independent law suits which are more effectively brought by the 
trustee unless certain exceptions are met.” Deutsche Bank Nat’l Tr. Co. v. Quicken Loans Inc., 
810  F.3d  861,  868  n.8  (2d  Cir.  2015)  (cleaned  up)  (internal  quotation  marks  omitted) 
(“Deutsche Bank”). 
4  In  2006,  before  Lehman  began  bankruptcy  proceedings,  U.S.  Bank  entered  into 
agreements to serve as Trustee of the Trusts at issue in this case.  
                                                   
                                                   
                                                   
                                                 4 
                                                   
                                                   
MLPAs,  each  of  which  contained  a  series  of  R & Ws  as  to  the  quality  of  the 

mortgage  loans.5  When  Lehman  purchased  the  loans  from  GreenPoint  in  2006, 

they had an aggregate principal balance exceeding $3.39 billion.  

       Lehman conveyed the mortgage loans and its rights under the MLPAs to a 

depositor  (also  not  a  party  to  this  appeal),  which  then  conveyed  the  mortgage 

loans  to  three  Trusts—GP2,  GP3,  and  GP4—via  another  set  of  contracts 

denominated “Trust Agreements.”6 The last dates on which  Lehman purchased 

mortgage loans from GreenPoint (i.e., the effective dates of the R & Ws) were May 

15, 2006 (GP2), June 15, 2006 (GP3), and July 17, 2006 (GP4). The Trusts closed on 


5 Although the MLPAs at issue are separate contracts, the language relevant to the issues 
on appeal is identical in the two documents, and U.S. Bank treats the documents as one 
in its brief to this Court. The first MLPA was signed between Lehman Brothers Bank, FSB 
and  GreenPoint  in  2001;  the  second  MLPA  was  signed  between  Lehman  Brothers 
Holdings, Inc. and GreenPoint in 2006.  
6  The  “depositor”  here  was  a  third‐party  entity  called  Structured  Asset  Securities 
Corporation (“SASC”). SASC’s role was to create the three Trusts and, “[c]oncurrently 
with the execution” of the Trust Agreements, to “transfer, assign, set over, deposit with 
and otherwise convey to the Trustee, without recourse . . . all the right, title and interest 
of the Depositor in and to the Mortgage Loans.” J.A. 387, § 2.01(a). In other words, the 
depositor’s role was to create the Trusts. In the same moment that the parties closed on 
the MLPAs, SASC acquired an interest in the Trust’s assets, placed the assets in the Trusts, 
and  transferred  the  Trusts  to  the  Trustee  (U.S.  Bank).  The  signatories  to  the  Trust 
Agreements were SASC as depositor; U.S. Bank as Trustee; Aurora Loan Services LLC as 
master servicer (a role not relevant to this appeal); and Lehman as underwriter.  
                                                 
                                                 
                                                 
                                               5 
                                                 
                                                 
the MLPAs on May 31, 2006 (GP2), June 30, 2006 (GP3), and July 31, 2006 (GP4). 

Once the mortgage loans were deposited into the Trusts, they were securitized and 

certificates were issued representing rights to cash flows from the securitized loan 

portfolios.  Investors  then  purchased  the  certificates,  thereby  acquiring  an 

ownership interest in the Trusts. Freddie Mac was one of these investors.7   

       The  R & Ws  contained  in  the  MLPAs  and  the  Trust  Agreements  made 

assertions about the quality of individual mortgage loans and the mortgage loan 

pools. Specifically, Section 7 of the MLPAs represented that the mortgage loans 

were “underwritten in accordance with [GreenPoint’s] Underwriting Guidelines,” 

J.A. 160, 261; that the mortgage loan schedules were “complete, true and correct,” 

id. 154, 255; that GreenPoint possessed complete mortgage files, id. 161, 262; and 

that,  except  as  specifically  scheduled,  the  loan‐to‐value  ratio  for  the  mortgage 

loans did not exceed 80%, id. 158, 259. The MLPAs provided that GreenPoint made 


7 Freddie Mac was the beneficial owner of certificates in a single class issued by each of 
the Trusts. It did not, however, own more than 25% of “each Class affected thereby” the 
alleged  default,  a  condition  the  contractual  no  action  clause  required  for  a  certificate 
holder to commence litigation. Although we note that GreenPoint appears to be correct 
that the FHFA (acting as conservator for Freddie Mac) did not satisfy this condition, we 
express no judgment on GreenPoint’s merits argument that the FHFA lacked standing to 
bring suit because of the no action clause. 
                                                   
                                                   
                                                   
                                                 6 
                                                   
                                                   
these  R & Ws  “as  of”  each  closing  date.  Section  2.03  of  the  Trust  Agreements 

incorporated the R & Ws from the MLPAs.  

          In an effort to ensure compliance with the R & Ws, the MLPAs and the Trust 

Agreements created a contractual remedy in the event that GreenPoint breached. 

Under Section 8 of the MLPAs, upon learning of a breach, GreenPoint had sixty 

days to “use its best efforts promptly to cure such [b]reach in all material respects.” 

Id. 165, 268. If the breach could not be cured, Section 8 of the MLPAs provided that 

GreenPoint “shall, at the Purchaser’s option, repurchase such Mortgage Loan” at 

an established repurchase price. Id. The Trust Agreements included an identical 

clause, except they gave GreenPoint ninety days from the discovery of the breach 

to  cure  or  repurchase.  The  same  section  of  the  MLPAs  contained  an  Accrual 

Provision that established how the parties would proceed in the event of a breach.8  




8    The Accrual Provision states:  
          Any cause of action against [GreenPoint] relating to  or arising out of the 
          Breach  of  any  [R  &  Ws] . . . shall  accrue  as  to  any  Mortgage  Loan  upon 
          (i) discovery  of  such  Breach  by  the  Purchaser  or  notice  thereof  by 
          [GreenPoint]  to  the  Purchaser,  (ii) failures  by  [GreenPoint]  to  cure  such 
          Breach  or  repurchase  such  Mortgage  Loan  as  specified  above,  and 
                                                       
                                                       
                                                       
                                                     7 
                                                       
                                                       
       Section  9  of  the  MLPAs  also  contained  an  indemnification  clause,  which 

reads, in relevant part:  

       [GreenPoint]  agrees  to  indemnify  [Lehman]  and  hold  it  harmless 
       from and against any and all claims, losses, damages, penalties, fines, 
       forfeitures,  legal  fees  and  related  costs,  judgments,  and  any  other 
       costs,  fees  and  expenses  that  [Lehman]  may  sustain  in  any  way 
       related to (i) any act or omission on the part of [GreenPoint] or any 
       other  person  or  entity  in  the  origination,  receiving,  processing, 
       funding or servicing any Mortgage Loan prior to the related Transfer 
       Date  or  otherwise  arising  from  the  transfer  of  servicing  of  the 
       Mortgage  Loans  provided  for  in  this  Agreement,  [and]  (ii) any 
       assertion based on, grounded upon [or] resulting from a Breach of any 
       of  [GreenPoint’s  R  &  Ws]  contained  herein . . . .  [GreenPoint]  shall 
       immediately notify [Lehman] if a claim is made by a third party with 
       respect to this Agreement or the Mortgage Loans . . . 
 
J.A. 167, 270. 
 
       In  addition  to  the  indemnification  provisions  included  in  the  MLPAs, 

GreenPoint  (together  with  Lehman  and  SASC)  entered  into  separate 

Indemnification  Agreements  for  each  Trust.  The  agreements  provided  that 

GreenPoint would “indemnify and hold harmless” the other parties to the MLPAs 




       (iii) demand upon [GreenPoint] by the Purchaser for compliance with this 
       Agreement.  
J.A. 166, 269. 
                                              
                                              
                                              
                                            8 
                                              
                                              
and  Trust  Agreements  “from  and  against  any  and  all  losses,  claims,  liabilities, 

damages,  penalties,  fines,  forfeitures,  legal  fees  and  expenses  and  related  costs, 

judgments, and any other costs, fees and expenses” that “arise out of or are based 

upon any untrue statement or alleged untrue statement of any material fact” or 

the omission of any such fact in the information GreenPoint provided to Lehman. 

Id. 1062, 1071, 1080. The relevant “as of” dates for the Indemnification Agreements 

were May 30, 2006 (GP2); June 28, 2006 (GP3); and July 28, 2006 (GP4).  

       In  2012,  Freddie  Mac  conducted  a  forensic  review  of  the  loan  files9  and 

determined that an overwhelming percentage of the mortgage loans in the Trusts 

breached  GreenPoint’s  R & Ws  under  the  MLPAs  and  Trust  Agreements.10  U.S. 


9 The operative complaint discusses the forensic review in the passive voice, making it 
impossible for us to determine from the complaint alone who initiated the review in 2012 
and why. See, e.g., J.A. 1129 ¶ 41 (“Forensic reviews were undertaken . . . .“).  However, 
U.S. Bank’s brief to this Court explains that Freddie Mac—not U.S. Bank—conducted the 
review, presumably after it and other certificate holders suffered major losses on their 
investments because of high rates of default. Appellant Br. 9.   
  U.S. Bank alleges that this analysis showed that 93.5% of the sampled loans in the GP2 
10

Trust were in breach, 99.8% of the sampled loans in the GP3 Trust were in breach, and 
100%  of  the  sampled  loans  in  the  GP4  Trust  were  in  breach.  The  breaches  included 
misrepresentations  of  borrower  income,  leading  to  a  higher  debt‐to‐income  ratio  than 
GreenPoint’s guidelines permitted; misrepresentations of occupancy status of homes to 
which the mortgage loans related, decreasing the value of the mortgage loans; improper 
calculations  of  debt  and  debt‐to‐income  ratios;  failure  to  verify  borrower  assets  or 
                                                 
                                                 
                                                 
                                               9 
                                                 
                                                 
Bank submitted breach notices to GreenPoint on the following dates: March 19, 

2012, and August 24, 2012, for the GP2 Trust; March 19, 2012, for the GP3 Trust; 

and April 17, 2012, for the GP4 Trust. GreenPoint did not cure or repurchase within 

the sixty‐ or ninety‐day periods established in the MLPAs and Trust Agreements, 

respectively.  

       II.    Procedural History 

       Almost  immediately  after  the  sixty‐day  cure  periods  expired,  the  FHFA 

commenced three actions against GreenPoint in New York Supreme Court, New 

York County, “as conservator for” Freddie Mac and “on behalf of” U.S. Bank as 

Trustee. The FHFA filed summonses with notice for the GP2, GP3, and GP4 Trusts, 

respectively,  on  May  30,  2012,  June  29,  2012,  and July  30,  2012,  exactly  one  day 

ahead  of  the  six‐year  anniversaries  of  the  closing  dates  of  the  three  Trusts. 

GreenPoint  removed  the  actions  to  the  United  States  District  Court  for  the 

Southern District of New York on October 24, 2012. On November 21, 2012, the 




qualifying loans with insufficient credit score; and incorrect calculations of loan‐to‐value 
and cumulative loan‐to‐value ratios, which, according to U.S. Bank, are allegedly “among 
the most important measures of the risk of a mortgage loan.” J.A. 1130–41. 
                                               
                                               
                                               
                                             10 
                                               
                                               
district court consolidated the three actions and authorized the plaintiffs to file a 

single consolidated complaint, which they did on November 26, 2012.  

       The FHFA dropped out of the litigation in January 2013, and U.S. Bank—

now the sole plaintiff—filed an amended consolidated complaint.11 The amended 

consolidated  complaint  included  three  causes  of  action  related  to  breach  of 

contract and indemnification. GreenPoint moved to dismiss, and the district court 

denied  the  motion.  See  Lehman  XS  Tr.,  Series  2006‐GP2  v.  GreenPoint  Mortg. 

Funding, Inc., 12 Civ. 7935, 12 Civ. 7942, & 12 Civ. 7943, 2014 WL 1301944 (S.D.N.Y. 

Mar. 31, 2014).  

       The parties commenced discovery. Although they completed that task by 

early December 2014, U.S. Bank requested a stay of further proceedings pending 

the New York Court of Appeals’ resolution of an appeal taken from ACE Securities 



  GreenPoint invoked federal jurisdiction under 28 U.S.C. § 1345, which provides that 
11

“the district courts shall have original jurisdiction of all civil actions, suits or proceedings 
commenced by the United States, or by any agency or officer thereof expressly authorized 
to  sue  by  Act  of  Congress.”  As  the  removal  notices  indicated,  the  FHFA  is  a  federal 
agency  for  the  purposes  of  § 1345.  See  12  U.S.C.  § 4511(a)  (“There  is  established  the 
Federal Housing Finance Agency, which shall be an independent agency of the Federal 
Government.”).  When  the  FHFA  dropped  out  of  the  suit,  however,  U.S.  Bank  filed  its 
amended consolidated complaint under diversity jurisdiction as well as 28 U.S.C. § 1345.  
                                                 
                                                 
                                                 
                                               11 
                                                 
                                                 
Corp. v. DB Structured Products, Inc., 112 A.D.3d 522 (1st Dep’t 2013), leave to appeal 

granted by 23 N.Y.3d 906 (2014). Soon after the Court of Appeals issued its opinion, 

see ACE Secs. Corp. v. DB Structured Prods., Inc., 25 N.Y.3d 581 (2015) (“ACE”), U.S. 

Bank  moved  for  and  was  granted  leave  to  file  a  second  amended  consolidated 

complaint  (“SACC”).  It  filed  that  complaint,  which  is  the  focus  of  the  present 

appeal, on March 3, 2016.  

       The SACC mirrored the first amended consolidated complaint with respect 

to  the  first  two  causes  of  action:  (1) breach  of  contract  seeking  specific 

performance, based on GreenPoint’s failure to repurchase the noncompliant loans 

or  cure  its  breach  of  the  R & Ws;  and  (2) breach  of  contract  seeking  monetary 

damages, based on the same allegations. The SACC expanded the third cause of 

action—indemnification  based  on  language  in  the  MLPAs  and  the  Trust 

Agreements—to seek not only expenses incurred in connection with the first two 

causes  of  action,  but  also  a  monetary  award  of  $1.1  billion.  Finally,  the  SACC 

added  a  fourth  cause  of  action  for  indemnification  arising  under  the  separate 

Indemnification Agreements. The fourth claim sought reimbursement for losses 



                                              
                                              
                                              
                                            12 
                                              
                                              
based on a separate set of R & Ws that GreenPoint made when the parties executed 

the Indemnification Agreements.  

      GreenPoint moved for summary judgment on the first three claims, arguing 

they were time‐barred. It moved for dismissal of the fourth claim under Federal 

Rules of Civil Procedure 12(b)(1) and 12(b)(6), asserting that the FHFA and U.S. 

Bank lacked standing and that U.S. Bank had failed to state a claim. The district 

court granted the motion for summary judgment and dismissed the fourth claim 

as time‐barred. See Lehman XS Tr., Series 2006‐GP2 v. GreenPoint Mortg. Funding, 

Inc., 12 Civ. 7935, 12 Civ. 7942, & 12 Civ. 7943, 2017 WL 1293773, at *10 (S.D.N.Y. 

Mar. 29, 2017). The court found that the contractual claims (claims one and two) 

were time‐barred because the FHFA filed the summonses with notice more than 

six years after the statute of limitations began to run under New York law. Id. at 

*7. With respect to the third claim, seeking indemnification, the court found that 

U.S.  Bank’s  claim  was  “not  one  for  indemnification”  but  instead  was  “more 

appropriately  characterized  as  one  to  recover  losses  incurred  by  breach  of 

contract.” Id. at *8. Accordingly, the court concluded that the third claim, too, was 

time‐barred.  Finally,  the  court  held  that  the  fourth  claim,  also  seeking 
                                           
                                           
                                           
                                         13 
                                           
                                           
indemnification, was time‐barred because it involved a new set of operative facts 

and therefore could not relate back to the original complaint pursuant to Federal 

Rule of Civil Procedure 15(c), even assuming the original complaint was timely 

filed. Id. at *9. U.S. Bank appealed.  

                                    DISCUSSION 

      We review a district court’s grant of summary judgment de novo, mindful 

that summary judgment is appropriate only “if the movant shows that there is no 

genuine dispute as to any material fact and the movant is entitled to judgment as 

a matter of law.” Sousa v. Marquez, 702 F.3d 124, 127 (2d Cir. 2012) (quoting Fed. R. 

Civ. P. 56(a)). We also review de novo a district court’s grant of a motion to dismiss, 

including  its  interpretation  and  application  of  statutes  of  limitations  and 

contractual  terms.  Deutsche  Bank,  810  F.3d  at  865.  When  we  sit  in  diversity 

jurisdiction and must decide a question of New York state law, we are bound “by 

the law of New York as interpreted by the New York Court of Appeals.” Licci ex 

rel. Licci v. Lebanese Canadian Bank, SAL, 739 F.3d 45, 48 (2d Cir. 2013) (per curiam).  

      In ACE, 25 N.Y.3d at 596, the New York Court of Appeals held that a cause 

of action for breach of R & Ws that guarantee particular facts as of a certain date, 
                                             
                                             
                                             
                                           14 
                                             
                                             
but  do  not  guarantee  future  performance,  accrues  on  the  date  those  R  &  Ws 

become effective. We were called upon to apply ACE in Deutsche Bank. Deutsche 

Bank involved facts similar to the case now before us: a trustee, Deutsche Bank, 

sought to recover from Quicken Loans, which originated a pool of mortgage loans 

that Deutsche Bank later discovered breached R & Ws made in the mortgage‐loan 

agreements. 810 F.3d at 863. The issue was whether the trustee’s cause of action 

for breach of the R & Ws accrued when the R & Ws became effective (making the 

claims  untimely)  or  when  the  trustee  demanded  repurchase  or  cure  and  was 

rebuffed (making the claims timely). Looking to ACE, we held that the trustee’s 

cause of action accrued “[i]mmediately upon effectiveness of the R & Ws,” because 

at that point, “the Trustee was entitled to demand the contractual remedy—cure 

or repurchase—as to any material breach.” Id. at 866. We also rejected the trustee’s 

argument that the remedy clause was substantive (meaning a condition precedent 

to  a  party’s  performance)  rather  than  procedural  (seeking  a  remedy  for  a 

preexisting  wrong).  Id.  at  867.  Because  we  deemed  the  demand  process  to  be 

“merely procedural,” we held that it did not “delay accrual of the cause of action,” 

making the trustee’s claims untimely. Id. (citing ACE, 25 N.Y.3d at 597).  
                                            
                                            
                                            
                                          15 
                                            
                                            
       U.S.  Bank  argues  that,  notwithstanding  Deutsche  Bank,  ACE,  and  the 

numerous cases that followed,12 its causes of action for breach of contract accrued 

not when the R & Ws became effective, but when GreenPoint was made aware of 

the breaches and failed to cure. According to U.S. Bank, this case is distinguishable 

from Deutsche Bank and ACE because here, sophisticated parties negotiated for a 

contract provision establishing that a cause of action for a breach of the R & Ws 

“shall  accrue,”  J.A.  166,  269,  only  when  the  Trustee  made  a  demand  for 

compliance. U.S. Bank made no such demand until 2012.  

       While  this  appeal  was  pending,  the  New  York  Court  of  Appeals  granted 

review in a similar case, Deutsche Bank Nat’l Tr. Co. v. Flagstar Capital Mkts. Corp., 

32 N.Y.3d 139 (2018). U.S. Bank pinned its hopes on Flagstar and urged us to await 

the  New  York  high  court’s  decision.  Flagstar,  U.S.  Bank  argued,  would 

“definitively determine the validity of an express accrual clause under New York 


  See, e.g., U.S. Bank Nat’l Ass’n v. Dexia Real Estate Capital Mkts., 643 Fed. App’x 48 (2d 
12

Cir. 2016) (summary order); Wells Fargo Bank, NA v. JPMorgan Chase Bank, N.A., 643 Fed. 
App’x 44 (2d Cir. 2016) (summary order); Homeward Residential, Inc. v. Sand Canyon Corp., 
12 Civ. 7319, 2018 WL 557913 (S.D.N.Y. Jan. 24, 2018); U.S. Bank Nat’l Ass’n v. Bank of Am., 
N.A., 15 Civ. 8153, 2016 WL 5118298 (S.D.N.Y. Sept. 20, 2016), appeal docketed, 16‐3560 (2d 
Cir. 2016); Bank of N.Y. Mellon v. WMC Mortg., LLC, 151 A.D.3d 72 (1st Dep’t 2017); U.S. 
Bank Nat’l Ass’n v. GreenPoint Mortg. Funding, Inc., 147 A.D.3d 79 (1st Dep’t 2016).  
                                               
                                               
                                               
                                             16 
                                               
                                               
law.”  Appellant  Br.  19.  Flagstar  did  just  that,  but  U.S.  Bank’s  prediction  of 

vindication  proved  wrong.  Under  Flagstar,  an  express  accrual  clause  cannot 

operate to delay the commencement of a limitations period under New York law, 

regardless  of  the  parties’  sophistication  or  clearly  expressed  intentions.  See 

Flagstar, 32 N.Y.3d at 139. In other words, Flagstar clarified the sole issue that U.S. 

Bank  asked  us  to  resolve:  namely,  whether  sophisticated  parties  could  create  a 

substantive condition precedent by including an express accrual clause that would 

delay  the  running  of  the  statute  of  limitations.  See  id.  The  New  York  Court  of 

Appeals answered that question in the negative. The rules from ACE and Deutsche 

Bank therefore govern U.S. Bank’s contractual claims here.  

       I.     Causes of Action One and Two: Breach of Contract 

       The statute of limitations on a breach of contract claim in New York is six 

years,  and  this  period  begins  to  run  when  a  breach  occurs.  See  N.Y.  C.P.L.R. 

§§ 203(a), 213(2); Deutsche Bank, 810 F.3d at 865 (citing Ely‐Cruikshank Co. v. Bank of 

Montreal,  81  N.Y.2d  399,  402  (1993)).  As  we  explained  in  Deutsche  Bank  on  facts 

indistinguishable from those now before us, “the statute of limitations began to 



                                              
                                              
                                              
                                            17 
                                              
                                              
run on the date the R & Ws became effective and were either true or false at that 

time.” 810 F.3d at 867.  

        The undisputed facts are that the effective dates of the R & Ws were May 15, 

2006 (GP2); June 15, 2006 (GP3);13 and July 17, 2006 (GP4). The FHFA filed in state 

court on May 30, 2012 (GP2); June 29, 2012 (GP3); and July 30, 2012 (GP4). As the 

district court correctly concluded, “[e]ach of these actions was filed over six years 

after the statute of limitations on the breach of contract actions began running.” 

Lehman XS Tr., 12 Civ. 7935, 12 Civ. 7942, & 12 Civ. 7943, 2017 WL 1293773, at *7. 

The  first  two  causes  of  action  were  therefore  untimely  under  settled  New  York 

law. The district court properly granted summary judgment to GreenPoint.  

II.     Cause of Action Three: Indemnification Under Section 9 of the MLPAs 

        When an aggrieved party recovers not from a wrongdoer but from a third 

party, the third party’s subsequent claim against the wrongdoer becomes one for 



  The district court’s reasoned opinion includes a scrivener’s error in its recitation of the 
13

effective dates of the R & Ws. See Lehman XS Tr., 12 Civ. 7935, 12 Civ. 7942, & 12 Civ. 7943, 
2017 WL 1293773, at *7 (indicating that the last sale date for the GP3 Trust was “June 15, 
2008”).  It  is  clear,  however,  from  the  rest  of  the  opinion,  the  complaint,  the  parties’ 
submissions to the district court, and the parties’ papers on appeal that the final date of 
sale for loans in the GP3 Trust was June 15, 2006.  
                                                   
                                                   
                                                   
                                                 18 
                                                   
                                                   
indemnification. See Oscar Gruss & Son, Inc. v. Hollander, 337 F.3d 186, 200 (2d Cir. 

2003) (applying New York law) (quoting Hooper Assocs., Ltd. v. AGS Computs., Inc., 

74 N.Y.2d 487, 492–93 (1989)); see also Mas v. Two Bridges Assocs., 75 N.Y.2d 680, 690 

(1990) (indemnification arises when “a party held legally liable to plaintiff shifts 

the entire loss to another”).  

       Thus,  under  New  York  law,  absent  “unmistakably  clear”  language  in  an 

indemnification provision that demonstrates that the parties intended the clause 

to cover first‐party claims, an agreement between two parties “to indemnify” each 

other does not mean that one party’s failure to perform gives rise to a claim for 

indemnification. Bridgestone/Firestone, Inc. v. Recovery Credit Servs., Inc., 98 F.3d 13, 

21 (2d Cir. 1996); see also BNP Paribas Mortg. Corp. v. Bank of Am., N.A., 778 F. Supp. 

2d 375, 415 (S.D.N.Y. 2011) (“Unless the indemnification clause refers exclusively 

or  unequivocally  to  claims  between  the  indemnitor  and  indemnitee,  the  court 

must find the agreement to be lacking evidence of the required intent to cover such 

claims.” (internal quotation marks omitted)). Consequently, absent such language, 

“[w]here parties agree to ‘indemnify’ each other for losses incurred by a breach of 

contract,  where  those  lo[s]ses  do  not  relate  to  liability  to  a  third  party,  the 
                                              
                                              
                                              
                                            19 
                                              
                                              
characterization of ‘indemnification’ is no more than an epithet for recovery for 

breach of contract.” Xerox State & Local Sols., Inc. v. Xchanging Sols. (USA), Inc., 216 

F.  Supp.  3d  355,  364  (S.D.N.Y.  2016).  Put  simply,  “[a]n  action  does  not  become 

[one] for indemnity merely because the pleader has so denominated it.” Peoples’ 

Democratic  Rep.  of  Yemen  v.  Goodpasture,  Inc.,  782  F.2d  346,  350  (2d  Cir.  1986) 

(quoting Bunker v. Bunker, 80 A.D.2d 817, 817 (1st Dep’t 1981)) (internal quotation 

marks omitted).  

       Here,  the  distinction  between  a  claim  for  breach  of  contract  and  one  for 

indemnification  is  relevant  in  determining  the  timeliness  of  U.S.  Bank’s  third 

claim.  Under  New  York  law,  a  cause  of  action  for  contractual  indemnification 

“does  not  arise  until  liability  is  incurred  by  way  of  actual  payment”  to  a  third 

party.  Varo,  Inc.  v.  Alvis  PLC,  261  A.D.2d  262,  265  (1st  Dep’t  1999)  (internal 

quotation marks omitted); see also McDermott v. City of New York, 50 N.Y.2d 211, 

216  (1980).  Therefore,  if  U.S.  Bank  is  correct  that  it  has  a  cause  of  action  for 

indemnification, the third claim in the SACC was timely. If, however, U.S. Bank’s 

indemnification claim is merely a reformulation of its breach‐of‐contract claims, 



                                                
                                                
                                                
                                              20 
                                                
                                                
the third cause of action was untimely for the same reasons as the first two causes 

of action.  

       According to U.S. Bank, GreenPoint should pay for breaching the promises 

it made in the MLPAs concerning the quality of the mortgages it sold. This claim, 

U.S.  Bank  insists,  is  not  the  same  as  its  breach  of  contract  claims  because  “the 

parties  here  bargained  for  two  separate  remedies  contained  in  two  separate 

sections of the MLPAs.” Appellant Br. 28. U.S. Bank contends the third claim is 

“independent” because the indemnification provisions found in Section 9 of the 

MLPAs allow it to “pursue any and all remedies otherwise available at law or in 

equity, including, but not limited to, the right to seek damages,” J.A. 168, 270, in 

addition to the repurchase provision found in Section 8. As counsel explained at 

oral  argument,  U.S.  Bank  is  seeking  “damages  that  relate  to  the 

misrepresentations, so that unlike the initial claim[s], there’s an additional element 

of proof that has to be established.” Oral Arg. at 2:10–3:30. 

       Had U.S. Bank paid a certificate holder for harms to the certificate holder 

stemming  from  GreenPoint’s  breach,  its  claim  against  Greenpoint  would  be  for 

indemnity.  But  the  claim  here  seeks  payment  to  U.S.  Bank  arising  from 
                                               
                                               
                                               
                                             21 
                                               
                                               
GreenPoint’s violations of the R & Ws that it made to U.S. Bank as Trustee. It is a 

breach of contract claim, plain and simple. 

      We reach this conclusion for two reasons. First, Section 9 of the MLPAs does 

not  “unequivocally”  or  in  “unmistakably  clear”  language  extend  to  first‐party 

claims. See J.A. at 167–68, 270 (“[GreenPoint] agrees to indemnify [U.S. Bank] and 

hold it harmless from and against any and all claims, losses, damages, penalties, 

fines, forfeitures, legal fees and related costs, judgments, and any other costs, fees 

and expenses that [U.S. Bank] may sustain . . . [and GreenPoint] shall immediately 

notify [U.S. Bank] if a claim is made by a third party with respect to this Agreement 

or the Mortgage Loans.”). In the absence of such language, the provision must be 

read to contemplate an actual indemnification scenario, in which U.S. Bank would 

be entitled to repayment if it paid out costs to a third party. U.S. Bank does not 

allege that to date it has paid on claims to third parties directly tied to GreenPoint’s 

breaches of its  R & Ws.  

      Second,  the  allegations  in  the  SACC  belie  the  argument  that  U.S.  Bank  is 

seeking to recover something different under its indemnification claim than what 

it seeks under the breach of contract claims. See J.A. at 1148–50, ¶ 99 (“To date, the 
                                             
                                             
                                             
                                           22 
                                             
                                             
Trusts  have  sustained  approximately  $1.1  billion  in  aggregate  collateral‐level 

losses and damages as a result  of GreenPoint’s breaches of its R & Ws and failure to 

repurchase  breaching  Mortgage  Loans.”  (emphasis  added)).  The  argument  that 

Section  9  provides  an  “independent”  remedy  is,  therefore,  meritless:  the 

indemnification claim cannot be “independent” if its success directly depends on 

the breaches of the R & Ws in the MLPAs outlined in the contract claims. As the 

New York Court of Appeals explained in ACE, even if two sections of the contract 

provide  alternative  remedies  for  the  same  breach,  “the  underlying  act  the  Trust 

complains of is the same: the quality of the loans and their conformity with the 

[R & Ws].” 25 N.Y.3d at 596. 

       Thus, U.S. Bank’s “indemnification” claim is in reality a repackaged version 

of  its  breach  of  contract  claims.  See  Goodpasture,  782  F.2d  at  350.  There  is  no 

“indemnified” party who covered a loss that should have been paid by a third‐

party obligor. There is thus no “independent” claim for indemnification. U.S. Bank 

cannot circumvent the statute of limitations by recasting its contract claim as one 




                                               
                                               
                                               
                                             23 
                                               
                                               
for  indemnification.  The  district  court  properly  dismissed  the  third  claim  as 

untimely.14 

III.   Cause of Action Four: Breach of the Indemnification Agreements 

       In its fourth claim, raised for the first time in the SACC filed on March 3, 

2016, U.S. Bank alleges breaches of the Indemnification Agreements. These three 

agreements (separate and distinct from the indemnification clauses in the MLPAs) 

are documents the parties signed immediately before they closed on the MLPAs. 

In  them,  GreenPoint  independently  represented  that  it  had  complied  with  the 

R & Ws it made in the MLPAs. All three agreements contain the same statement: 

“GreenPoint  hereby  represents  and  warrants,  as  of  the  date  of  the  Prospectus 

Supplement,  that  the  GreenPoint  Information  is  true  and  correct  in  all  material 




  GreenPoint also argues that this claim should be dismissed under Federal Rule of Civil 
14

Procedure 12(b)(1) because the FHFA did not have standing to file the summonses with 
notice in the first instance. U.S. Bank may not, GreenPoint argues, be substituted as the 
real party in interest under Federal Rule of Civil Procedure 17(a) because there was no 
“honest mistake” in the initial naming of the plaintiff. In a letter brief it submitted to this 
Court  pursuant  to  Federal  Rule  of  Appellate  Procedure  28(j),  U.S.  Bank  directs  our 
attention to a recent opinion from this Court holding that “a plaintiff’s honest mistake is 
not a precondition for granting a Rule 17(a)(3) motion.” Klein ex rel. Qlik Techs., Inc. v. Qlik 
Techs., Inc., 906 F.3d 215, 227 (2d Cir. 2018). Because we agree with the district court that 
U.S. Bank’s claim was untimely on a different basis, we decline to address this argument.   
                                                
                                                
                                                
                                              24 
                                                
                                                
respects and includes all ‘Seller Information’ as defined in the [MLPAs].” J.A. 1063 

(GP2), 1072 (GP3), 1081 (GP4).  

       According  to  U.S.  Bank,  under  Federal  Rule  of  Civil  Procedure  15(c),  its 

claim for breach of the Indemnification Agreements relates back to the filing dates 

of the state court summonses with notice, therefore rendering the claim timely, at 

least as to the GP2 and GP4 Trusts.15 We disagree.  

       Rule 15(c) provides that an amendment to a pleading “relates back to the 

date of the original pleading” where, as relevant here, “the amendment asserts a 

claim or defense that arose out of the conduct, transaction, or occurrence set out—

or attempted to be set out—in the original pleading.” Fed. R. Civ. P. 15(c)(1)(B). 




15 The FHFA filed its summons with notice for the GP2 Trust on May 30, 2012, exactly six 
years after May 30, 2006, the date that the GP2 Indemnification Agreement was executed. 
Therefore,  if  U.S.  Bank’s  claim  were  to  relate  back  to  this  date,  it  would  be  timely. 
Similarly,  the  GP4  Indemnification  Agreement  was  executed  on  July  28,  2006,  and  six 
years from that date was July 28, 2012, a Saturday. The time to file therefore fell on “the 
next succeeding business day”—Monday, July 30, 2012. See N.Y. Gen. Constr. § 25‐a(1); 
Fed. R. Civ. P. 6(a)(1). This is precisely the day that the FHFA filed its summons with 
notice, and, consequently, if U.S. Bank’s claim were to relate back to this date, it would 
be timely as well. U.S. Bank’s claim as to the GP3 Trust, however, is untimely even under 
its “relation‐back” theory, because the GP3 Indemnification Agreement was executed on 
June 28, 2006, and the FHFA filed its summons with notice on June 29, 2012, one day after 
the statute of limitations had run.    
                                                  
                                                  
                                                  
                                                25 
                                                  
                                                  
The purpose of Rule 15(c)’s relation‐back provision is “to balance the interests of 

the defendant protected by the statute of limitations with the preference expressed 

in the Federal Rules of Civil Procedure in general, and Rule 15 in particular, for 

resolving disputes on their merits.” Krupski v. Costa Crociere S. p. A., 560 U.S. 538, 

550 (2010). “[T]he central inquiry is whether adequate notice of the matters raised 

in the amended pleading has been given to the opposing party within the statute 

of limitations by the general fact situation alleged in the original pleading.” Slayton 

v.  Am.  Express  Co.,  460  F.3d  215,  228  (2d  Cir.  2006)  (internal  quotation  marks 

omitted). 

        Thus, “even where an amended complaint tracks the legal theory of the first 

complaint, claims that are based on an entirely distinct set of factual allegations 

will not relate back.” Id. (internal quotation marks omitted). This includes claims 

that are based on different contracts.16  



   See,  e.g.,  6A  Charles  Alan  Wright  &  Arthur  R.  Miller,  Federal  Practice  &  Procedure 
16

§ 1497  (3d  ed.  2018)  (“[A]mendments  alleging . . . the  breach  of  an  independent 
contract . . . may be subject to the defense of statute of limitations because of a failure to 
meet the transaction standard.”); see also Morgan Distrib. Co. v. Unidynamic Corp., 868 F.2d 
992,  994  (8th  Cir.  1989);  In  re  Rationis  Enters.,  Inc.  of  Panama,  45  F.  Supp.  2d  365,  367 
(S.D.N.Y. 1999). 
                                                     
                                                     
                                                     
                                                   26 
                                                     
                                                     
      The  SACC’s  allegations  of  breaches  of  the  GP2  and  GP4  Indemnification 

Agreements do not relate back to the filing date of the FHFA’s original pleading 

in  New  York  Supreme  Court.  The  original  summonses  with  notice  involved 

actions for breach of contract and declaratory relief (GP2) and breach of contract, 

declaratory relief, specific performance, and indemnification (GP3 and GP4) under 

the provisions of the MLPAs. J.A. 23 (GP2), 38 (GP3), 53 (GP4). The focus of the 

summonses was GreenPoint’s contractual obligation “to cure or repurchase from 

the Trust[s] those mortgage loans where R & Ws have been breached.” Id. 24, 39, 

54. The summonses, in other words, contained no mention of the Indemnification 

Agreements, and sought recovery only for breaches of the R & Ws in the MLPAs, 

which governed the initial sale of the mortgage loans from GreenPoint to Lehman. 

Although  the  underlying  R & Ws  in  the  MLPAs  and  the  Indemnification 

Agreements employ the same terms, we cannot conclude that GreenPoint was on 

notice when the FHFA filed the original complaint that the litigation would also 

involve  the  Indemnification  Agreements.  Indeed,  the  FHFA  had  no  reason  to 

include any claims related to the Indemnification Agreements, in which it had no 

interest and to which it was never a signatory. Those documents were intended to 
                                           
                                           
                                           
                                         27 
                                           
                                           
outline  the  scope  of  GreenPoint’s  obligation  to  indemnify  Lehman  and  its 

successors  for  claims  brought  against  Lehman  by  third  parties—not  to  protect 

certificate holders (like the FHFA) from the sale of unsound securitized mortgage 

loans.  

       Simply put, the original complaint and the SACC invoke separate contracts; 

the signatories to the Indemnification Agreements and the MLPAs are different; 

and  the  nature  of  the  claims  and  the  remedies  they  seek  are  not  the  same.  See 

ASARCO  LLC  v.  Goodwin,  756  F.3d  191,  202–03  (2d  Cir.  2014);  6A  Charles  Alan 

Wright  &  Arthur  R.  Miller,  Federal  Practice  &  Procedure  § 1497  (3d  ed.  2018) 

(collecting cases); see also Lehman XS Tr., 12 Civ. 7935, 12 Civ. 7942, & 12 Civ. 7943, 

2017 WL 1293773, at *9 (“[I]t cannot be said that based on the facts alleged in the 

original  pleading,  GreenPoint  was  given  adequate  notice  that  Plaintiff  would 

bring claims pursuant to the Indemnification Agreements.”). The fourth cause of 

action  does  not  relate  back  to  the  original  filing  for  claims  based  on  any  of  the 

Trusts, and that cause of action was therefore untimely asserted.  




                                                
                                                
                                                
                                              28 
                                                
                                                
                                 CONCLUSION 

      The district court properly dismissed U.S. Bank’s claims as untimely. For the 

foregoing  reasons,  the  judgment  of  the  district  court  granting  GreenPoint’s 

motions for summary judgment and to dismiss is AFFIRMED.




                                           
                                           
                                           
                                         29